Title: From George Washington to John Lewis, 8 September 1794
From: Washington, George
To: Lewis, John


               
                  Dear Sir
                  Philada Septr 8th 1794
               
               The enclosures of letters from me to Mr John Cowper, and from him to me, &ca occasioned by his Bond to you, assigned to me; will shew you that it was not until tuesday last that I received any part of the contents of the Said Bond; & his reason for not discharging the whole of it.
               To hold the bond any longer, under these circumstances, would be nugatory; as he means, I perceive, to pay <illegible> of it until a final settlement for the land, takes place; and for a variety of reasons this settlement cannot be adjusted with me; amongst others, because I am unacquainted with the agreement you entered into, but principally, if I was, my situation and public duties would render it impracti<cable> for me to attend to the business.
               I therefore return the Bond to you, that whatever may be due thereon at the final settlement, may be received and carried to the credit of our joint concern. In the mean while, that conce<rn> will have credit for Two hundred & tw<elve> pounds six shillings & five pence half pa<ymt> received Octr the 6th 1792. and One hundred and forty pounds recd from Mr Cowper <the> fourth instant.
               Mr Cowper, as you will perceive, is very desirous of having this mat<ter> set<tled;> nor ought it to be less desirable on our account: for delay will work more against us, than him. Let me besee<ch> you therefore to take prompt and <ef>ficatious measures to bring the bus<iness> to an end. One or two claims, of wch I never had any knowledge or eve<n> suspicion, have already appeared; and oth<ers> may start up, if the matter lyes open any longer.
               I am perfectly Satisfied that we ought not to lose anything on account of any claim set up s<ince> the purchase of old Marmaduke Norfleet, & not known at the time of <this> purchase; at least that the heirs <to> that Gentleman are liable for all <disco>veries; but whatever you shall do <af>ter a full investigation, advice, and consideration, with respect to such claim or claims, I will abide by.
               So soon as you shall have brought this business to a close, be so good as to transmit a state of it to me. I am—Dear Sir Your Obedt Hble Servt
               
                  Go: Washington
               
             